DETAILED ACTION
This office action is a response to the application filed 24 November 2020, wherein claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITRI: “Discussion on enhancement for NR V2X Mode 2”, 3GPP Draft; R1-2007878, 3GPP, Mobile Competence Centre, 26 October-13 November 2020, hereafter referred ITRI.  ITRI was cited by applicant’s IDS filed 17 May 2022.

Regarding claim 10, ITRI teaches a method of wireless communication for a sidelink transmitting user equipment (UE), comprising:
receiving a report, from a reporting UE, the report comprising collision information and virtual collision information for a plurality of time periods, based on a quantity and a location of control channels detected by the receiving UE in each time period (ITRI, p. 3-5; the receiver indicates the collided part to the transmitter to trigger partial resource reselection or quit the collided retransmissions, where collided resources reduction includes two directions, before resource selection and after resource selection.  Before the resource selection, the resource selection procedure requires the receiver’s sensing result to avoid selecting collided resources.  The receiver sends the sensing results or candidate resource set to the transmitter before the resource selection.  For HARQ-based retransmission, the receiver sends the collision indication to the transmitter with the feedback channel (PSFCH) with little overhead and for blind retransmission, the receiver sends the collision information through PSSCH); and
reselecting transmission resources based on the report (ITRI, Fig. 1, p. 3-4; the receiver indicates the collided part to the transmitter to trigger partial resource reselection, where the receivers can send the collision indication through the PFSCH if using HARQ-based retransmission).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-18, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (WO 2020/092939 A1), hereafter referred Panteleev, in view of ITRI.  Panteleev was cited by applicant’s IDS filed 17 May 2022.

Regarding claim 1, Panteleev teaches a method of wireless communication by a sidelink user equipment (UE), comprising:
detecting control channel allocations from a plurality of transmitting UEs in each time period of a plurality of time periods (Panteleev, Fig. 2, [0046]-[0066] and Abstract; the RX UE needs to be able to time-division multiplex the responses and multiplex them into a single sidelink feedback control information message, where the UE decodes SCI received from a second UE via a PSCCH, the SCI indicating sidelink resources from a sidelink resource pool reserved by the second UE);
determining a quantity of detected control channel allocations in each time period (Panteleev, Fig. 2, [0080]-[0085] and Abstract; the SFCI resource is determined by the RX UE, where a set of candidate sidelink resources is determined for reservation by the UE from the sidelink resource pool is determined, and the set is divided into multiple time slots and frequency sub-channels and is non-overlapping in time with the sidelink resources reserved by the second UE).
Panteleev does not expressly teach reporting, to at least one of the plurality of transmitting UEs, collisions in each time period, based on the quantity and a location of detected control channels in each time period, and on a type of UE interface.
However, ITRI teaches reporting, to at least one of the plurality of transmitting UEs, collisions in each time period, based on the quantity and a location of detected control channels in each time period, and on a type of UE interface (ITRI, p. 3-5; the receiver indicates the collided part to the transmitter to trigger partial resource reselection or quit the collided retransmissions, where collided resources reduction includes two directions, before resource selection and after resource selection.  Before the resource selection, the resource selection procedure requires the receiver’s sensing result to avoid selecting collided resources.  The receiver sends the sensing results or candidate resource set to the transmitter before the resource selection.  For HARQ-based retransmission, the receiver sends the collision indication to the transmitter with the feedback channel (PSFCH) with little overhead and for blind retransmission, the receiver sends the collision information through PSSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claim 13, Panteleev teaches an apparatus for wireless communication by a sidelink user equipment (UE), comprising:
a collision detection module configured to communicate with a UE, an infrastructure element, and a network (Panteleev, [00110]-[00114]; the module may be software programmed on a hardware processor to perform a specified operation where the communication device may be a UE in a P2P network environment and communicate with other devices in the network);
a memory (Panteleev, [00113]; Communication device may include a main memory and a static memory and mass storage); and
at least one processor (Panteleev, [00113]; Communication device include a hardware processor 302) coupled to the memory and configured:
to detect control channels from a plurality of transmitting UEs in each time period of a plurality of time periods (Panteleev, Fig. 2, [0046]-[0066] and Abstract; the RX UE needs to be able to time-division multiplex the responses and multiplex them into a single sidelink feedback control information message, where the UE decodes SCI received from a second UE via a PSCCH, the SCI indicating sidelink resources from a sidelink resource pool reserved by the second UE);
to determine a quantity of detected control channels in each time period (Panteleev, Fig. 2, [0080]-[0085] and Abstract; the SFCI resource is determined by the RX UE, where a set of candidate sidelink resources is determined for reservation by the UE from the sidelink resource pool is determined, and the set is divided into multiple time slots and frequency sub-channels and is non-overlapping in time with the sidelink resources reserved by the second UE).
Panteleev does not expressly teach to report, to at least one of the plurality of transmitting UEs, collisions in each time period, based on the quantity and a location of detected control channels in each time period, and on a type of UE interface.
However, ITRI teaches to report, to at least one of the plurality of transmitting UEs, collisions in each time period, based on the quantity and a location of detected control channels in each time period, and on a type of UE interface (ITRI, p. 3-5; the receiver indicates the collided part to the transmitter to trigger partial resource reselection or quit the collided retransmissions, where collided resources reduction includes two directions, before resource selection and after resource selection.  Before the resource selection, the resource selection procedure requires the receiver’s sensing result to avoid selecting collided resources.  The receiver sends the sensing results or candidate resource set to the transmitter before the resource selection.  For HARQ-based retransmission, the receiver sends the collision indication to the transmitter with the feedback channel (PSFCH) with little overhead and for blind retransmission, the receiver sends the collision information through PSSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claim 25, Panteleev teaches an apparatus for wireless communication, by a sidelink user equipment (UE), comprising:
a memory (Panteleev, [00113]; Communication device may include a main memory and a static memory and mass storage); and
at least one processor (Panteleev, [00113]; Communication device include a hardware processor 302) coupled to the memory and configured:
to detect control channel allocations from a plurality of transmitting UEs in each time period of a plurality of time periods (Panteleev, Fig. 2, [0046]-[0066] and Abstract; the RX UE needs to be able to time-division multiplex the responses and multiplex them into a single sidelink feedback control information message, where the UE decodes SCI received from a second UE via a PSCCH, the SCI indicating sidelink resources from a sidelink resource pool reserved by the second UE);
to determine a quantity of detected control channel allocations in each time period (Panteleev, Fig. 2, [0080]-[0085] and Abstract; the SFCI resource is determined by the RX UE, where a set of candidate sidelink resources is determined for reservation by the UE from the sidelink resource pool is determined, and the set is divided into multiple time slots and frequency sub-channels and is non-overlapping in time with the sidelink resources reserved by the second UE).
Panteleev does not expressly teach to report, to at least one of the plurality of transmitting UEs, collisions in each time period, based on the quantity and the location of detected control channels in each time period and on a type of UE interface.
However, ITRI teaches to report, to at least one of the plurality of transmitting UEs, collisions in each time period, based on the quantity and the location of detected control channels in each time period and on a type of UE interface (ITRI, p. 3-5; the receiver indicates the collided part to the transmitter to trigger partial resource reselection or quit the collided retransmissions, where collided resources reduction includes two directions, before resource selection and after resource selection.  Before the resource selection, the resource selection procedure requires the receiver’s sensing result to avoid selecting collided resources.  The receiver sends the sensing results or candidate resource set to the transmitter before the resource selection.  For HARQ-based retransmission, the receiver sends the collision indication to the transmitter with the feedback channel (PSFCH) with little overhead and for blind retransmission, the receiver sends the collision information through PSSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claims 2, 14, and 26, Panteleev in view of ITRI teaches the method of claim 1, the apparatus of claim 13, and the apparatus in claim 25 above.  Panteleev does not expressly teach further comprising reporting overlaps and virtual overlaps in each time period, based on the quantity and the location of detected control channels in each time period.
However, ITRI teaches further comprising reporting overlaps and virtual overlaps in each time period, based on the quantity and the location of detected control channels in each time period (ITRI, Fig. 1, p. 3-4; the receiver indicates the collided part to the transmitter to trigger partial resource reselection, where the receivers can send the collision indication through the PFSCH if using HARQ-based retransmission).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claims 3, 15, and 27, Panteleev in view of ITRI teaches the method of claim 1, the apparatus of claim 13, and the apparatus in claim 25 above.  Further, Panteleev teaches further comprising:
determining a quantity of virtual collisions and virtual overlaps based on decoding the control channels and hybrid automatic repeat request (HARQ) bits (Panteleev, Fig. 2, [0080]-[0085]; following categories of HARQ-ACK feedback message content can be identified: Category 1 HARQ-ACK bits for one or multiple transport blocks, Category 4 HARQ-ACK bits, corresponding HARQ process IDs, and corresponding group/destination IDs).
Panteleev does not expressly teach reporting virtual collisions and virtual overlaps in each time period, based on the quantity of virtual collisions and the location of detected control channels in each time period.
However, ITRI teaches reporting virtual collisions and virtual overlaps in each time period, based on the quantity of virtual collisions and the location of detected control channels in each time period (ITRI, p. 3-5; the receiver indicates the collided part to the transmitter to trigger partial resource reselection or quit the collided retransmissions, where collided resources reduction includes two directions, before resource selection and after resource selection.  Before the resource selection, the resource selection procedure requires the receiver’s sensing result to avoid selecting collided resources.  The receiver sends the sensing results or candidate resource set to the transmitter before the resource selection.  For HARQ-based retransmission, the receiver sends the collision indication to the transmitter with the feedback channel (PSFCH) with little overhead and for blind retransmission, the receiver sends the collision information through PSSCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claims 4, 16, and 28, Panteleev in view of ITRI teaches the method of claim 1, the apparatus of claim 13, and the apparatus in claim 25 above.  Panteleev does not expressly teach further comprising reporting a quantity of collisions and virtual collisions, a quantity of overlaps and virtual overlaps, a same subframe occurrence, a number of overlapped subchannels, and/or an interference level using reporting bits multiplexed with an acknowledgement (ACK) bit or duplicate acknowledgement (ACK) channels.
However, ITRI teaches further comprising reporting a quantity of collisions and virtual collisions, a quantity of overlaps and virtual overlaps (ITRI, Fig. 1, p. 3-4; the receiver indicates the collided part to the transmitter to trigger partial resource reselection, where the receivers can send the collision indication through the PFSCH if using HARQ-based retransmission).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claims 5, 17, and 30, Panteleev in view of ITRI teaches the method of claim 1, the apparatus of claim 13, and the apparatus of claim 25 above.  Panteleev does not expressly teach in which reporting collisions, virtual collisions, overlaps and virtual overlaps occurs via control bits within a physical shared channel when a unicast connection exists with the at least one of the plurality of transmitting UEs.
However, ITRI teaches in which reporting collisions, virtual collisions, overlaps and virtual overlaps occurs via control bits within a physical shared channel when a unicast connection exists with the at least one of the plurality of transmitting UEs (ITRI, p. 4; For the unicast scenario, collision indication through PSSCH requires another transmission resource which can be the shared PSFCH feedback channel to indicate collided resources commonly).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claims 6, 18, and 29, Panteleev in view of ITRI teaches the method of claim 1, the apparatus of claim 13, and the apparatus in claim 25 above.  Further, Panteleev teaches in which reporting comprises multiplexing collision information with ACK/NACK (acknowledgment/negative acknowledgment) bits when a unicast connection or connection oriented groupcast connection exists with the at least one of the plurality of transmitting UEs (Panteleev, Fig. 2, [0053]-[0057]; RX side collision indication enable UE(s) which detect multiple simultaneous transmissions towards the same group ID to send a NACK with collision announcement, where the RX UE may need to be able to time-division multiplex the responses in a single sidelink feedback control information message).

Regarding claim 22, Panteleev in view of ITRI teaches the apparatus of claim 13 above.  Panteleev does not expressly teach in which the at least one processor is further configured:
to receive a report, from a reporting UE, the report comprising collision information for a plurality of time periods, based on a number and a location of control channels detected by the reporting UE in each time period; and
to reselect transmission resources based on the report.
However, ITRI teaches in which the at least one processor is further configured:
to receive a report, from a reporting UE, the report comprising collision information for a plurality of time periods, based on a number and a location of control channels detected by the reporting UE in each time period(ITRI, p. 3-5; the receiver indicates the collided part to the transmitter to trigger partial resource reselection or quit the collided retransmissions, where collided resources reduction includes two directions, before resource selection and after resource selection.  Before the resource selection, the resource selection procedure requires the receiver’s sensing result to avoid selecting collided resources.  The receiver sends the sensing results or candidate resource set to the transmitter before the resource selection.  For HARQ-based retransmission, the receiver sends the collision indication to the transmitter with the feedback channel (PSFCH) with little overhead and for blind retransmission, the receiver sends the collision information through PSSCH); and
to reselect transmission resources based on the report(ITRI, Fig. 1, p. 3-4; the receiver indicates the collided part to the transmitter to trigger partial resource reselection, where the receivers can send the collision indication through the PFSCH if using HARQ-based retransmission).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Regarding claim 23, Panteleev in view of ITRI teaches the apparatus of claim 22 above.  Further, Panteleev teaches in which the at least one processor is further configured to prioritize resources for reselecting in the following order from lowest priority to highest priority: colliding resources, overlapping resources, and non-overlapping resources (Panteleev, Fig. 2, [00101]-[00106]; the half-duplex collision within a group may be minimized during resource selection procedure so that time resources known from prior PSCCH/PSSCH transmission to be used by group members are given lower priority/weight for selection and for feedback based HARQ retransmission, a transmitting UE may reserve retransmission resources prior to initial transmission, thus having a higher priority to be selected).

Regarding claim 24, Panteleev in view of ITRI teaches the apparatus of claim 23 above.  Panteleev does not expressly teach in which the at least one processor is further configured to prioritize overlapping resources with a higher priority assigned to a smaller amount of overlap.
However, ITRI teaches in which the at least one processor is further configured to prioritize overlapping resources with a higher priority assigned to a smaller amount of overlap (ITRI, p. 3-4; the receiver can indicate the collided part with the lower priority should indicate the collisions to trigger the resource reselection).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev to include the above recited limitations as taught by ITRI in order to reduce the collisions (ITRI, p. 3, Fig. 1 and section 2.4).

Claims 7-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev in view of ITRI as applied to claims 1 and 13 above, and further in view of Guo (US 2020/0029318 A1).  Guo was cited by applicant’s IDS filed 17 May 2022.

Regarding claims 7 and 19, Panteleev in view of ITRI teaches the method of claim 1 and the apparatus of claim 13 above.  Panteleev in view of ITRI does not expressly teach in which reporting occurs via an additional ACK/NACK (acknowledgment/negative acknowledgment) channel when a unicast connection or connection oriented groupcast connection exists with the at least one of the plurality of transmitting UEs.
However, Guo teaches in which reporting occurs via an additional ACK/NACK (acknowledgment/negative acknowledgment) channel when a unicast connection or connection oriented groupcast connection exists with the at least one of the plurality of transmitting UEs (Guo, [0450]-[0457]; two sidelink feedback channels are associated with one groupcast PSSCH transmission, where if the PSSCH is decoded correctly, the UE choose the first sidelink feedback channel to transmit ACK and if the PSSCH is not decoded correctly, the UE choose the second sidelink feedback channel to transmit NACK).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev in view of ITRI to include the above recited limitations as taught by Guo in order to deliver high reliability transmissions (Guo, [0012]).

Regarding claims 8 and 20, Panteleev in view of ITRI teaches the method of claim 1 and the apparatus of claim 13 above.  While Panteleev teaches in which reporting comprises multiplexing collision information with ACK/NACK bits when the control channels are broadcast or detected via connectionless groupcast from the plurality of transmitting UEs (Panteleev, Fig. 2, [0047]-[0057]; RX side collision indication enable UE(s) which detect multiple simultaneous transmissions towards the same group ID to send a NACK with collision announcement, where the RX UE may need to be able to time-division multiplex the responses in a single sidelink feedback control information message and connectionless groupcast communication is suitable for NR V2X design), Panteleev in view of ITRI does not expressly teach ACK/NACK bits can be interchangeable with channel state information (CSI) bits as sidelink feedback information.
However, Guo teaches ACK/NACK bits can be interchangeable with channel state information (CSI) bits as sidelink feedback information (Guo, [0170]; sidelink feedback information (for example ACK/NACK for adaptive HARQ, CSI feedback)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev in view of ITRI to include the above recited limitations as taught by Guo in order to deliver high reliability transmissions (Guo, [0012]).

Regarding claims 9 and 21, Panteleev in view of ITRI teaches the method of claim 1 and the apparatus of claim 13 above.  Panteleev in view of ITRI does not teach in which reporting occurs via an additional channel state information (CSI) channel when the control channels are broadcast or detected via connectionless groupcast from the plurality of transmitting UEs.
However, Guo teaches in which reporting occurs via an additional channel state information (CSI) channel when the control channels are broadcast or detected via connectionless groupcast from the plurality of transmitting UEs (Guo, Fig. 39, [0346]-[0355]; the DCI can allocate one uplink channel (e.g. PUCCH resource) for the UE to report ACK/NACK information of allocated sidelink transmission).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Panteleev in view of ITRI to include the above recited limitations as taught by Guo in order to deliver high reliability transmissions (Guo, [0012]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ITRI as applied to claim 10 above, and further in view of Panteleev.

Regarding claim 11, ITRI teaches the method of claim 10 above.  ITRI does not expressly teach prioritizing resources for reselecting in the following order from lowest priority to highest priority: colliding resources, overlapping resources, and non-overlapping resources.
However, Panteleev teaches further comprising prioritizing resources for reselecting in the following order from lowest priority to highest priority: colliding resources, overlapping resources, and non-overlapping resources (Panteleev, Fig. 2, [00101]-[00106]; the half-duplex collision within a group may be minimized during resource selection procedure so that time resources known from prior PSCCH/PSSCH transmission to be used by group members are given lower priority/weight for selection and for feedback based HARQ retransmission, a transmitting UE may reserve retransmission resources prior to initial transmission, thus having a higher priority to be selected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of ITRI to include the above recited limitations as taught by Panteleev in order to avoid collisions (Panteleev, [00101]).

Regarding claim 12, ITRI in view of Panteleev teaches the method of claim 11 above.  Further, ITRI teaches further comprising prioritizing overlapping resources with a higher priority assigned to a smaller amount of overlap (ITRI, p. 3-4; the receiver can indicate the collided part with the lower priority should indicate the collisions to trigger the resource reselection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416